DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 11/08/2019 have been entered in full. Claims 1-12 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140120072 (Yonemitsu; of record).
Yonemitsu discloses a method for amplifying NK cells comprising a step for preparing a cell population containing NK cells, a step for depleting T cells from the cell population containing NK cells and a step for culturing the remaining cells after depletion of the T cells in a medium containing 2,500 IU/mL-2,813 IU/mL IL-2 (claim 1). These same process steps are recited in instant claims 6 and 7.  In addition, Yonemitsu indicates that NK cells were cultured in a KBM medium containing 1,750 JRU/mL (2, 813 IU/mL) IL-2 or a CellGro medium containing 2,500 IU/mL IL-2 for 7 days, 14 days or 21 days to obtain NK cells (example 2). The present disclosure teaches these same growth conditions in ([0059] in publication US 20210330707) and duration of culture [0077]. In Yonemitsu, the cultured cell population comprised a NK cell population having high expression of CD16 and a NK cell population having low expression of CD16 (FIG. 9), as in instant claims 2-4. The activity of the cultured NK cells was approximately 100% when the E:T ratio relative to K562 cells was 1 to 1 (example 3; FIG. 13), as in instant claim 5. Yonemitsu further teaches a pharmaceutical composition for cell-based therapy, comprising NK cells prepared by the method (claim 10), as in instant claim 8.
Yonemitsu is silent with respect to the CD57, NKG2C, NKG2A, and CD94 limitations recited in claim 1. However, given that the selection and growth conditions, CD16 profile, and cytotoxic activities are the same, it is evident that these features are result of further characterization of the same cells already disclosed in Yonemitsu.“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140120072 (Yonemitsu) as applied to claims 1-8 above, and further in view of Lehmann et al., Stem Cells Dev. 2012 Nov 1;21(16):2926-2938 (‘Lehmann’; of record).
As noted above Yonemitsu discloses the method of cell isolation and culture that is also disclosed in the present application as producing an NK cell population according to claim 1. Yonemitsu further teaches a pharmaceutical composition for cell-based therapy, comprising NK cells prepared by the method. Yonemitsu does not teach that the NK cells should be combined with therapeutic antibodies, as recited in claims 9-12.
The instant specification acknowledges that it is known in the art that one of the mechanisms of the cytotoxicity of NK cells is antibody-dependent cellular cytotoxicity (ADCC), which is a mechanism wherein NK cells bind to antibodies via Fc receptors (CD16) and the antibodies to target cells to enable the NK cells to injure the target cell [0003].  As the NK cells in Yonemitsu are CD16+, antibodies capable of binding and activating CD16 would naturally induce ADCC, as recited in claim 11. NK cells are also therapeutically effective for cell killing independently of antibodies, as evidenced by Yonemitsu, which does not mention ADCC. Thus, the art recognizes that the while NK cells can kill cancer cells, cell killing is enhanced in the presence of antibodies specific for the cancer cells. This is illustrated in Lehmann, FIG, 6c, which shows that while ex vivo differentiated NK cells displayed significant cytotoxicity toward two leukemia cell lines, the addition of Rituximab mediated strongly increased killing, reaching levels of 50%–70% of the target cells. It would be obvious to combine NK cell therapy with antibody therapy simply because both are directed to the same purpose of killing cells. Their combined mode of action makes this combination even more desirable as it is expected to achieve more cell killing than either treatment alone. 
It is further noted that the present application does not disclose unexpected results regarding the combination of NK cells and antibodies in a single composition. FIG.6 shows that premixing NK cells and Mogamulizumab resulted in slightly higher lysis of Hut 78 cells than when the agents were added separately. No statistical analysis is disclosed, however, and the increase does not appear to be significant. The NK + Dinutuximab premix combination was apparently no more effective that NK cells alone; the highest lysis of IMR32 cells occurred when NK and Dinutuximab were added separately.
In view of the above, it is maintained that the compositions recited in claims are prima facie obvious.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647